Per Curiam.

This appeal again presents for our consideration and decision the same two legal issues which were raised and decided this day in State v. Smith, 59 Haw. 456, 583 P.2d 337 (1978), by the same defendant-appellant, Kenneth Allan Smith (hereinafter appellant). These issues are whether his conviction for escape in the second degree should be reversed because the family court erred in waiving jurisdiction over appellant and, whether, even if the family court could have waived jurisdiction, the conviction must be reversed because appellant was deprived of his right to a speedy trial.
We refer to State v. Smith, supra, which is concerned with the prior escape by appellant on November 3,1974, from the Hawaii Youth Correctional Facility (HYCF) where he had been confined by the family court. The alleged escape in the instant case occurred about two weeks later on November 16, 1974, when the appellant left the HYCF without any permission to do so. He was returned to the facility after he was captured by the police the next day. The escape in the prior case occurred when the appellant left the facility on a day pass and intentionally failed to return to the facility for eight and one-half hours after the designated expiration of the leave. Although the manner in which each of these escapes were perpetrated by the appellant was not identical, we are given to understand that the issue as to whether the family court could have waived its jurisdiction over appellant under *471HRS § 571-22(a) (1976 Repl.) is the same in both cases.
These issues are adequately discussed in parts III and IV of the opinion in State v. Smith, supra. We consider appellant’s argument that the family court was without authority to waive its jurisdiction over appellant under HRS § 571-22(a) (1976 Repl.) rather ingenious but without merit. Therefore, the family court did not err in its exercise of the discretion in granting its waiver of jurisdiction over appellant. Further, while the instant case required three additional months for disposition by trial than the prior case, we do not consider the length of time to be an unnecessary delay under the circumstances in view of the record. The trial court properly denied appellant’s motion to dismiss the indictment on the ground that he was denied his right to a speedy trial.
Affirmed.